Citation Nr: 0934953	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed bilateral 
hearing loss.



ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1978 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the RO.  

The Veteran requested a hearing before a Veterans Law Judge 
(VLJ) in D.C. in his March 2008 Substantive Appeal.  He 
withdrew his request in August 2009.  See 38 C.F.R. § 
20.704(e) (2008).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is shown to have presented credible 
assertions of having had hearing problems since his period of 
active service.  

3.  The currently demonstrated bilateral hearing loss is 
shown as likely as not to be due to loud noise exposure 
during the Veteran's extended period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
bilateral hearing disability is due to disease or injury that 
was incurred in active duty. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

 Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim:   Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, the degree of disability, and the effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In a May 2007 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any further evidence that 
pertained to the claim.  Subsequently, in a March 2008 
letter, he was advised of how disability ratings and 
effective dates were assigned.  

The case was thereafter readjudicated in an April 2009 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).  Hence, the 
Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
treatment records, private audiological exams, supporting 
statements, and the Veteran's statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Id.  As such, there is no indication that 
there is any prejudice to the Veteran in considering this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

The Veteran's service treatment records, including November 
1990, February 1986, and February 1981 audiograms, do not 
indicate a hearing disability during active duty.  However, 
the Veteran's September 1991 separation examination's 
audiometric studies revealed puretone thresholds of 5, 0, 5 
and 5 decibels for the right ear.  The puretone thresholds 
for the left ear were 10, 20, 5 and 40 decibels at 1000, 
2000, 3000, and 4000 hertz, respectively indicating the 
presence of a left ear hearing loss disability for VA 
purposes under 38 C.F.R. § 3.385.  

Significantly, the Board finds that the Veteran applied for 
compensation benefits for hearing loss shortly after service.  
Thus, his current assertions of having hearing problems since 
service are found to be credible.  

Subsequently, the Veteran under a VA examination in April 
1993 when his hearing was found to be within normal, 
bilaterally.  However, the Board finds the reported hearing 
results to be limited reliability given the inconsistent 
finding identified at that time.  

Significantly, the Veteran has reported that he was routinely 
exposed to hazardous noise levels during service.  

A private examination dated in November 2006 shows that the 
Veteran has been diagnosed with a noise induced hearing loss 
disability.  In addition, a July 2007 private audiogram 
diagnosed bilateral hearing loss, but did not contain an 
opinion linking the Veteran's current hearing loss disability 
to his military service.

The Veteran was afforded a VA fee-basis examination in July 
2007.  Diagnostic tests were conducted and a diagnosis of 
bilateral sensorineural hearing loss was assigned.  This was 
noted to be mild to moderately severe in the right ear and 
mild to severe on the left.  

The VA fee-basis examiner noted that the Veteran had been a 
tank commander and had fired weapons with his left hand.  The 
examiner also noted that the Veteran had required a hearing 
conservation program.  The examiner further noted that post 
service, the Veteran worked as a consultant for 15 years 
during which time he did not enter a hearing conservation 
program.  

Finally, the examiner noted that the Veteran had used power 
tools without using any hearing protection, and that he had a 
history of ear trauma, a "perforated eardrum 5 years ago."  

After addressing the Veteran's in-service noise exposure and 
reviewing the Veteran's treatment records, the examiner 
concluded that, there was no objective evidence to support 
the claim that his hearing loss is due to a history of noise 
exposure during his military service.  

However, the VA examiner did not provide a post service 
source of noise exposure that could be identified as the 
cause of the current serious hearing impairment.  

In a June 2007 statement in support of his claim, the Veteran 
noted that he was "left handed, and fired my M-16 left 
handed."  He also reported that he was an armor tank 
commander and that he was exposed to noise during multiple 
tank firings and live fire exercises.  The Veteran further 
reports that, while at West Point, he was exposed to "noise 
from field and air defense artillery, tanks, combat 
demolitions, machine guns and small arms during military 
training."  

To the extent that the Veteran asserts that his currently 
diagnosed hearing loss is related to his military service, 
the Board observes that as a lay person he is not competent 
to render a medical diagnosis or provide a medical nexus.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence).  

Here, in reviewing all of the Veteran's statements, the Board 
finds no showing of significant noise exposure after service.  

The March 2008 statements from the Veteran's wife and 
coworker indicated that the Veteran had difficulty hearing 
them during conversation.  

While these statements on behalf of the Veteran have been 
considered, and lay persons are competent to testify about 
symptomatology, a layperson without medical training is not 
qualified to render a medical diagnosis or medical opinion 
linking a disability to service.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Importantly, they do tend to provide 
further support for the Veteran's own credible lay assertions 
of having had hearing problems since service.  

Accordingly, based on its independent review the record, the 
Board finds the evidence to be in relative equipoise in 
showing that the Veteran's current bilateral hearing loss is 
due the exposure to acoustic trauma that as likely as not was 
incurred beginning in his extended period of active service.  



ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


